Filed 6/24/14 P. v. Anderson CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C074653

                   Plaintiff and Respondent,                                          (Super. Ct. Nos.
                                                                                    12F05736, 12F06142)
         v.

COREY ANDERSON,

                   Defendant and Appellant.




         In case No. 12F05736, defendant Corey Anderson entered a negotiated plea of no
contest to transportation of cocaine (Health & Saf. Code, § 11352, subd. (a); count one)
and admitted a strike prior (2000 robbery) (Pen. Code, §§ 667, subds. (b)-(i), 1170.12).
In case No. 12F06142, defendant entered a plea of no contest to possession of cocaine for
sale (Health & Saf. Code, § 11351; count two), convicted felon in possession of a firearm
(Pen. Code, § 29800, subd. (a)(1); count five), and endangering a child (Pen. Code,
§ 273a, subd. (a); count six), and admitted the strike prior (2000 robbery), a prior drug
conviction (Health & Saf. Code, § 11370.2, subd. (a)), and an on-bail enhancement (Pen.

                                                             1
Code, § 12022.1). In exchange for his plea, defendant would receive a stipulated state
prison sentence of 19 years and the dismissal of the remaining counts (possession of
cocaine for sale, possession of marijuana for sale, possession of heroin for sale,
possession of MDMA (ecstasy) for sale, two counts of possession of cocaine base for
sale) and allegations (three arming allegations and a prior drug conviction allegation) in
both cases.
       Thereafter, defendant requested that the trial court strike his strike prior. (People
v. Superior Court (Romero) (1996) 13 Cal. 4th 497 (Romero).) The trial court denied
defendant’s request and imposed the agreed upon sentence of 19 years in state prison.
       Defendant appeals. He did not request a certificate of probable cause. (Pen. Code,
§ 1237.5.) He contends the trial court abused its discretion in denying his Romero
request and that the case should be remanded for resentencing. We reject defendant’s
contention.
       At the entry of plea hearing, the parties confirmed that defendant was entering his
plea to the various counts and allegations in the two cases in exchange for 19 years in
state prison and the dismissal of the remaining counts and allegations. Defendant
personally understood the sentence was 19 years. The plea agreement did not
contemplate a sentencing range. No Romero request was pending when defendant
entered his plea. As the trial court stated at the hearing on defendant’s Romero request,
the record reflects the plea agreement provided that “ ‘[t]he term of incarceration is 19
years,’ not is 19 years and we file a Romero motion and see if we can reduce the
number.” Although defense counsel recognized that the plea agreement as set forth on
the record did not provide for a Romero request, he argued “in spite of the terms and
conditions of the plea, there was an agreement that [he] would file a Romero motion.”
The court disagreed, having reviewed the record of the entry of plea hearing. That the
prosecutor opposed the Romero request and stood mute when defense counsel stated
there was an agreement that he could file a Romero request does not change the terms of

                                              2
the plea agreement as reflected on the record at the entry of plea hearing. That the court
proceeded to discuss defendant’s request did not mean it was required to consider the
request. Defendant received the benefit of his bargain. Numerous counts and allegations
were dismissed. The trial court properly denied defendant’s request to strike his strike
prior as a violation of the bargain. (People v. Cunningham (1996) 49 Cal. App. 4th 1044,
1047-1048.)
       We note an error in preparation of the abstract of judgment. Although the abstract
correctly reflects the aggregate term of 19 years and checks the appropriate box (No. 4) to
reflect the strike prior, the trial court doubled the terms on the offenses in both cases due
to defendant’s strike prior but the abstract does not reflect the doubled term for each
offense. We will order the abstract corrected accordingly.
                                       DISPOSITION
       The trial court is directed to prepare a corrected abstract of judgment to reflect the
doubled term for each offense (count 2(A): eight years; count 6(B): two years eight
months; count 2(B): two years; and count 5(B): one year four months) and to forward a
certified copy of the corrected abstract to the Department of Corrections and
Rehabilitation. The judgment is affirmed.


                                                         NICHOLSON              , J.


We concur:



      BLEASE                 , Acting P. J.



      HOCH                   , J.




                                              3